Ishaq I. CHANDA, Plaintiff-Appellant,

                                                      v.
                    ENGELHARD/ICC, f.k.a. Ciba-Geigy Corp., Defendant-Appellee.

                                               No. 99-13917.

                                      United States Court of Appeals,
                                              Eleventh Circuit.

                                                 Dec. 4, 2000.

Appeal from the United States District Court for the Southern District of Florida. (No. 97-00892-CV-KMM).
K. Michael Moore, Judge.

Before TJOFLAT, HILL and POLITZ*, Circuit Judges.
        POLITZ, Circuit Judge:

        Ishaq I. Chanda appeals an adverse grant of summary judgment. The trial court found that he failed
to establish that he was "disabled" under the ADA, failed to pursue any retaliation claim, and failed to rebut

defendant's non-discriminatory reasons for his termination. Concluding that summary judgment was
appropriate, we affirm.
                                             BACKGROUND

        Chanda, a 44-year-old Pakistani male, is licensed in Florida as a professional engineer. He began
working as an engineer technician at Ceiba-Geigy Corp in 1990, and in February 1993 became a shift
supervisor in the production department. His duties included research and development on different materials

used by the corporation, drafting facility lay-outs, and building tool prototypes. The corporation merged in
1993, becoming Engelhard/ICC. In December of that year, Englehard laid off Chanda but rehired him the
same day for a position in its Quality Control Department.

        In March of 1994 he was reassigned as a quality control technician. This position required Chanda

to cut various widths of honeycomb foam-board with a retractable utility knife and metal scraper to obtain

test samples. While previously this cutting job rotated between four or five employees, Chanda alone
performed it. Deposition testimony indicates that Engelhard assigned Chanda the cutting job as part of "the
Drill," an operation in which an employee received many nearly impossible tasks, ultimately leading to

resignation or dismissal for poor performance.



   *
    Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by designation.
        In July of 1994, Chanda's supervisor and another superior met with Chanda to discuss his work

mistakes. Chanda was persuaded that the supervisor was prejudiced against him in that he "favored the
others." Engelhard documented the meeting and complaint in a memorandum dated July 1, 1994. In August,

Chanda began complaining to co-workers and the company's Environmental Health and Safety Coordinator

about pain in his wrist. The Coordinator told Chanda to use a wristband and Myoflex cream, and also
suggested exercise. Chanda did as he was told but the pain continued and increased in frequency. In October,

Chanda again complained to his superiors and was told to see his family physician. On November 12, the

family physician diagnosed Chanda with mysositis, an inflamation of the wrist and forearm.

        In December of 1994, Chanda asked his supervisor to reassign him to engineering duties. The request
was denied. At least two other positions came available at Engelhard during the time Chanda was cutting.

Despite his qualifications, he was not considered for either position.
        On July 13, 1995, Chanda submitted a memorandum to the company complaining of pain in his right
forearm and asserting it's relation to his cutting job. Upon receiving the written complaint, Engelhard sent

Chanda to his personal physician who restricted Chanda from repetitive motions and lifting over 20 pounds.
        Engelhard placed Chanda on medical leave on July 18, 1995. On July 26, Engelhard sent Chanda

to its own physician who warned Chanda that his personal physician's diagnosis threatened his job. The
company physician diagnosed Chanda with tendinitis, but cleared him to work with similar restrictions,
instructing him to wear a brace. Despite this recommendation, Engelhard refused to take Chanda off medical
leave. In August or September of 1995, Enhelhard advertised for a position in the wheel manufacturing

department, but failed to post the position internally.
        Chanda's physician removed his restriction in October, and on October 30 Engelhard again assigned

Chanda to the cutting job. After only five days Chanda's pain returned, rendering him unable to perform such

activities as grasping, turning, lifting, typing, writing, using a computer, or other functions requiring the use
of his right hand. Chanda returned to the company physician who permanently restricted him from

performing the cutting function. Finding that Chanda could no longer perform the cutting duties required of
his position, Engelhard terminated his employment on November 9, 1995. Chanda brought the instant action

under the Americans with Disabilities Act1 and the Florida Civil Rights Act.2 Chanda also sued for retaliatory


   1
    42 U.S.C. §§ 12101 et seq. (1997).
   2
    FLA. STAT. Ch. 760.10 (1997).
discharge under Title VII.3
                                                   ANALYSIS

            We review the district court's grant of summary judgment de novo,4 resolving all factual issues with

all reasonable inferences being drawn in favor of the non-movant.5 The moving party has the burden of
demonstrating that there is no genuine issue as to any material fact, and a summary judgment is to be entered
if the evidence is such that a reasonable jury could find only for the moving party.6 Once the moving party

provides support for its motion, the non-moving party must come forward with extrinsic evidence "sufficient
to establish the existence of an element essential to that party's case, and on which that party will bear the

burden of proof at trial."7 The Florida courts have recognized, and both parties agree, that actions under the

Florida Civil Rights Act are analyzed under the same framework as the ADA.8 We therefore address Chanda's
disability claims using an ADA analysis.

A.          Disability Discrimination
             The ADA mandates that employers shall not discriminate against "a qualified individual with a

disability."9 A "qualified individual with a disability" is an "individual with a disability who, with or without
reasonable accommodation, can perform the essential functions of the employment position that such

individual holds or desires."10 This appeal poses the question whether Chanda provided sufficient evidence
for a reasonable jury to find him disabled under the Act.

            The ADA defines a "disability" as "a physical or mental impairment that substantially limits one or




     3
      42 U.S.C. §§ 2000e et seq. (1997).
     4
    Standard v. A.B.E.L. Services, Inc., 161 F.3d 1318, 1326 (11th Cir.1998); Wouters v. Martin County,
Florida, 9 F.3d 924, 928 (11th Cir.1993).
     5
      Sammons v. Taylor, 967 F.2d 1533, 1538 (11th Cir.1992).
     6
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).
     7
    Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); Fed.R.Civ.P.
56(e).
     8
      See Fromm-Vane v. Lawnwood Med. Ctr., Inc., 995 F. Supp. 1471, 1475 n. 4 (S.D.Fla.1997).
     9
      42 U.S.C. § 12112(a).
     10
          42 U.S.C. § 12111(8).
more of the major life activities of an individual."11 Chanda maintains that three doctors diagnosed him with
tendinitis and that such an impairment constitutes a disability under the ADA. While Engelhard appears to
concede that Chanda's tendinitis is a physical impairment, in order to constitute a disability within the

meaning of the statute, a physical impairment must "substantially limit[ ] one or more of the major life

activities of an individual."12 We "look to EEOC regulations to assess the next analytical step of determining
whether a physical impairment substantially limits a major life activity."13
             The regulations define "substantially limits" as rendering an individual "[u]nable to perform a major

life activity that the average person in the general population can perform" or "[s]ignificantly restricted as to
the condition, manner or duration under which an individual can perform a particular major life activity as

compared to the condition, manner, or duration under which the average person in the general population can

perform that same major life activity."14 The regulations also discuss three factors: (1) the nature and severity
of the impairment; (2) the duration or expected duration of the impairment; and (3) the permanent or long

term impact, or the expected permanent or long term impact of or resulting from the impairment.15

1.           Major Life Activity
             We first must identify the major life activity involved. The regulations define major life activities
as "functions such as caring for oneself, performing manual tasks, walking, seeing, hearing, speaking,

breathing, learning, and working."16 On appeal Chanda focuses on his major life activity of performing

manual tasks.

2.           Substantial Limitation
             We next address the crucial issue whether Chanda's tendinitis substantially limited his major life

activity of performing manual tasks. Chanda asserts that the manual tasks he no longer can perform include


     11
          42 U.S.C. § 12102(2).
     12
     42 U.S.C. § 12102(2)(A). See also Hilburn v. Murata Electronics North America, Inc., 181 F.3d
1220, 1227 (11th Cir.1999); Pritchard v. Southern Co. Servs., 92 F.3d 1130, 1132 (11th Cir.), amended
in part on reh'g by, 102 F.3d 1118 (11th Cir.1996).
     13
     Hilburn, 181 F.3d at 1226 (citing Gordon v. E.L. Hamm & Assocs., Inc., 100 F.3d 907, 911 (11th
Cir.1996)).
     14
          29 C.F.R. §§ 1630.2(j)(1)(i), (ii) (1997).
     15
          29 C.F.R. § 1630.2(j)(2).
     16
          29 C.F.R. § 1630.2(i ) (1997).
turning handles, grasping, holding or lifting objects, using a computer or writing with a pen. While not

approving the treatment accorded Chanda herein, our analysis of the regulations and controlling jurisprudence
persuades that the record contains sufficient evidence to support the summary judgment.

              Our reasoning in Hilburn is compelling. Therein we affirmed the trial court's finding of a physical

impairment based on petitioner's heart disease, but held that a diminished activity tolerance for normal daily
activities such as lifting, running and performing manual tasks, as well as a lifting restriction, did not

constitute a disability under the ADA.17 Similarly, while Chanda's tendinitis constitutes a physical
impairment, his deposition testimony and that of his doctors fails to establish a genuine issue as to any

substantial limitation. Chanda acknowledged an ability to assist his spouse with household activities, to dress

and feed himself, and to drive an automobile.18 He acknowledged his ability to attend school and take four
classes, all of which required the taking of notes.19 He stated that he could perform the functions of a quality

control engineer, which involved writing and computer use.20 In light of Chanda's ability to use his hand for
the purposes acknowledged in his testimony, we conclude that his tendinitis was not the statutorily required

substantial limitation on his ability to perform manual tasks.21

              We note that Chanda's personal physician stated that the impairment restricted Chanda in "the major
life activities which is [sic] going to require movement of [sic] right forearm and right wrist, such as tennis,

typing, cutting, grasping objects, writing with a pen, and working on a computer."22 We rejected similar

statements by a doctor in Hilburn,23 finding that "the absence of any specific facts which would substantiate



   17
        Hilburn, 181 F.3d at 1228.
   18
        Chanda Dep., pp. 188-89.
   19
        Id.
   20
     Id. at 227. Chanda was asked "On October 30th of 1995 when you went back to work after being
out of work for several months, could you have spent four hours cutting the honeycomb and four hours
doing the engineering work that you had described earlier?" to which he responded "yes, I could have
done that." He also described his engineering work, including drafting the facility layout on AutoCAD
and typing reports on the computer.
   21
    In Hilburn, petitioner answered deposition questions in the affirmative when asked if she could
"walk and run," "sit and stand," "sleep and eat," "bathe," "dress," "write with a pencil and pen," "work
around the house," "cook," and "work." 181 F.3d at 1228.
   22
        Abbasi Dep. at 29-30.
   23
181 F.3d at 1227-28.
[the doctor's] conclusion deprives this medical diagnosis of any probative value."24 Here also, Chanda's
personal doctor fails to articulate any specific facts describing his limitation and, given Chanda's own
deposition testimony contradicting his doctor's prognosis, we must conclude that the doctor's medical

conclusion is insufficient to create a genuine issue of material fact.

           We are persuaded that a plaintiff must demonstrate that he is substantially limited in a range of

manual tasks rather than a narrow category thereof.25 Chanda's only restrictions that were severe, of lengthy
duration, and with a long term impact were related to a narrow category of tasks, such as typing or cutting
foamboard for an extensive period of time. He acknowledged that he could perform daily activities, including

dressing himself, driving, and attending classes or working in a position requiring computer usage. We must

conclude that while his tendinitis constitutes an impairment, it falls short of substantially limiting the major
life activity of performing manual tasks.

           We are aware of the recent Sixth Circuit decision in Williams v. Toyota Motor Manufacturing, KY,

Inc.,26 in which an employee working on the assembly line developed carpal tunnel syndrome and tendinitis

in her hands and arms. After being temporarily reassigned to car inspections, her new position was expanded
to include gripping a block of wood with a sponge attached and wiping down cars. Aside from wiping, the
new job required her to keep her hands and arms up around shoulder height repetitively over several hours.

Her ligament and muscle problems reappeared, this time more severely, with tendinitis now spreading to her
shoulder and neck as well. Toyota refused her request to return to car inspection and Williams sued. The
district court granted the employer's motion for summary judgment, finding that Williams was not disabled

under the ADA. The Sixth Circuit reversed, holding that "the plaintiff's set of impairments to her arms,
shoulders and neck are sufficiently disabling to allow the fact finder to find she crosses the threshold into the



   24
     Id.; see also Evers v. General Motors Corp., 770 F.2d 984, 986 (11th cir.1985) ("conclusory
allegations without specific supporting facts have no probative value").
   25
      See Dutcher v. Ingalls Shipbuilding, 53 F.3d 723 (5th Cir.1995) (finding that an arm injury that
restricted heavy lifting and repetitive movements was not a disability when plaintiff could perform daily
activities such as feeding herself, driving, washing dishes, and vacuuming); Khan v. Cook County, No.
96-C-1113 (N.D.Ill. June 27, 1997)(unpublished opinion) (holding that carpal tunnel syndrome did not
substantially limit major life activity of performing manual tasks when impairment only limited a narrow
range of tasks, such as writing longer than 15 to 20 minutes, tying shoes, or lifting more than 15 pounds);
Ouzts v. USAir, Civ. A. No. 94-625 (W.D.Pa. July 26, 1996) (unpublished opinion) (rejecting plaintiff's
claim that her inability to grasp or manipulate an item, or carry more than a few pounds constituted a
disability, when plaintiff could make meals, put on make up, comb her hair, and drive).
   26
        224 F.3d 840 (6th Cir.2000).
protected class of individuals under the ADA who must be accorded reasonable accommodation."27
              The court noted that while Williams could perform "a range of isolated, non-repetitive manual tasks"

over a short period of time, such as personal hygiene activities or household chores, such an ability did not
effect a determination that her impairment substantially limited her ability to perform the range of manual

tasks associated with an assembly line job.28 The court found the duration of Williams's impairment, as well

as its expected permanent impact, "inferrable from the permanent work restrictions prescribed by Williams's
treating physicians."29

              The Sixth Circuit's extension of ADA protection in Williams is of interest and value, but recognizing

the case-by-case nature of the disability determination we must distinguish that case on its facts. The

tendinitis at issue in Williams extended far beyond the wrist, encompassing petitioner's entire upper arm,

shoulders, and neck. It rendered her unable to raise her arms above her head for extended periods, and proved
severe enough for the court to state that "her ailments are analogous to having missing, damaged or deformed

limbs...."30 The impairment proved so pervasive as to preclude jobs that "require the gripping of tools and
repetitive work with hands and arms extended at or above shoulder level for extended periods of time."31

              In contrast, Chanda's tendinitis only rendered him unable to perform a narrow range of jobs causing
pain in his wrist.32 His deposition testimony reveals that he welcomed an engineering job, which involved
the use of computers. We find little comparison between Chanda's impairment and "missing, damaged or

deformed limbs." The record before us contains insufficient evidence to occasion the vitiation of the entering
of summary judgment on his disability claims.33


   27
        Id. at 843.
   28
        Id.
   29
        Id.
   30
        Id.
   31
        Id.
   32
     See Terrell v. USAir, 955 F. Supp. 1448 (M.D.Fla.1996) (failing to find a triable issue whether
plaintiff's carpal tunnel substantially limited her major life activity of caring for herself despite facts
establishing that plaintiff could not effectively brush her teeth or hair and experienced discomfort in
gripping the steering wheel while driving her car).
   33
     Chanda also contends in his motion for reconsideration that he is disabled because his medical
documents show a "record of discrimination" and, alternatively, that Engelhard fired him because he
could no longer cut, and thus "perceived" him to be disabled. After thoroughly examining the record, we
B.        Retaliation Claim
          Chanda also brought a retaliation claim against Engelhard. This claim is clouded by Chanda's EEOC

documents and his counsel's assertion at oral argument and in his brief. Chanda checked the "retaliation" box

as well as the "disability" box on his EEOC papers and in the "particulars" section thereof wrote "I also
complained about discrimination." Chanda's affidavit, however, states that he was "retaliated against because

[he] complained both verbally and in writing about discrimination due to [his] disability." While his EEOC

affidavit appears to allege retaliation for complaining of discrimination based on his disability, Chanda

brought the claim under Title VII in his complaint, couching it as a ethnic discrimination claim. Counsel for
Chanda also briefly discussed the retaliation claim at oral argument, basing it on national origin

discrimination, and Chanda's brief asserts retaliation because he claimed national origin discrimination.

          The filing of an administrative complaint with the EEOC is ordinarily a jurisdictional prerequisite
to a Title VII action.34 A Title VII action, however, may be based "not only upon the specific complaints

made by the employee's initial EEOC charge, but also upon any kind of discrimination like or related to the

charge's allegations, limited only by the scope of the EEOC investigation that could reasonably be expected
to grow out of the initial charges of discrimination."35 Chanda's EEOC filing reflects an intention to pursue
a retaliation claim, but there is no reference to a national origin claim. In his Charge of Discrimination,

Chanda checked the retaliation box and stated in paragraph one of the "particulars" section that he was a
person with a disability and that he had "complained about discrimination." Chanda explains this in the third

paragraph, stating that he believed he was "discriminated and retaliated against in violation of Title I of the
Americans with Disabilities Act and the Florida Human Rights Act (Chapter 760)." Nothing in his EEOC
filing mentions discrimination based on national origin, any complaint about such discrimination, or a claim



see no reference to either of these latter methods of proving a disability in Chanda's complaint or reply to
defendant's motion for summary judgment. We thus decline to address those issues, noting only in
passing that Chanda's problem would remain that "the impairment indicated in the record must [still] be
an impairment that would substantially limit one or more of the individual's major life activities." 29
C.F.R. § 1630.2(k) (1997); see also Colwell v. Suffolk County Police Dep't, 158 F.3d 635, 645 (2d
Cir.1998); Davidson v. Midelfort Clinic, Ltd., 133 F.3d 499, 510 n. 7 (7th Cir.1998); Sherrod v.
American Airlines, Inc., 132 F.3d 1112, 1120-21 (5th Cir.1998).
     34
    Ray v. Freeman, 626 F.2d 439, 442 (5th Cir.1980), cert. denied, 450 U.S. 997, 101 S. Ct. 1701, 68
L. Ed. 2d 198 (1981).
     35
     Fine v. GAF Chemical Corp., 995 F.2d 576, 578 (5th Cir.1993) (quoting Fellows v. Universal
Restaurants Inc., 701 F.2d 447, 451 (5th Cir.), cert. denied, 464 U.S. 828, 104 S. Ct. 102, 78 L. Ed. 2d 106
(1983)).
under Title VII.36 We must conclude, therefore, that a reasonable investigation based on the EEOC charge
did not and would not encompass retaliation based on complaints about national origin discrimination.

C.        Conclusion
          Summary judgment on Chanda's disability claim was appropriate because Chanda failed to present

sufficient evidence such that a reasonable jury could find him disabled under the ADA. Chanda also failed

to meet the initial jurisdictional requirement for his Title VII retaliation claim by not including it in his EEOC
charge. Finally, because of the foregoing, the rejection of Chanda's claims under the Florida Civil Rights Act

also is appropriate.
          The judgment appealed is, in all respects, AFFIRMED.




     36
     We note also that Chanda's "Intake Questionnaire" states: "I believe I was retaliated against because
I complained both verbally and in writing about discrimination due to my disability." It does not mention
complaining about national origin discrimination. Further, Chanda's affidavit references his written
complaint in July, 1995, which involved his disability. Chanda does not reference the documented
complaint in July, 1994, where Chanda stated that he felt Catron was prejudiced against him in that he
"favored the others."